Citation Nr: 1100286	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-48 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously-denied claim for entitlement to service connection 
for bilateral leg weakness (claimed as separate from bilateral 
radiculopathy and peripheral neuropathy claims) 

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim for entitlement to service connection 
for a stomach disorder. 

3.  Entitlement to service connection for a stomach disorder 

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for residuals of a left shoulder injury.

5.  Entitlement to service connection for residuals of a left 
shoulder injury. 

6.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for diabetes mellitus.

7.  Entitlement to service connection for diabetes mellitus.

8.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for peripheral neuropathy.

9.  Entitlement to service connection for peripheral neuropathy.

10.  Entitlement to service connection for a right shoulder 
injury. 

11.  Entitlement to service connection for cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1971 to November 1974 and from December 1974 to April 
1978. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  In that rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the previously-denied claims for entitlement 
to service connection for bilateral leg weakness, for a stomach 
disorder, for residuals of left shoulder injury, for diabetes 
mellitus, and for peripheral neuropathy.  The RO also denied 
entitlement to service connection for residuals of a right 
shoulder injury, and for a cervical spine disorder.  

The Board acknowledges that the Veteran submitted evidence in 
December 2009 in support of his claim, and in the correspondence 
attached to the evidence, the Veteran stated that he did not wish 
to waive review by the agency of original jurisdiction (AOJ).  
However, this evidence is duplicative of the evidence already 
contained in the claims file, and had already been reviewed by 
the RO in adjudicating the Veteran's claims.  Thus, the Board may 
proceed with adjudication of the claims on appeal without 
prejudice to the Veteran.  

It is noted that the Veteran requested waiver of an 
overpayment of VA compensation, but this issue has not 
fully adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of 
a right shoulder injury and for a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
previously-denied claims for entitlement to service connection 
for a stomach disorder, for residuals of left shoulder injury, 
and for bilateral leg weakness; and also denied entitlement to 
service connection for diabetes mellitus, for peripheral 
neuropathy, for residuals of a right shoulder injury, and for a 
cervical spine disorder.  The Veteran did not perfect an appeal 
of that decision following the issuance of a statement of the 
case (SOC) in August 2006.

2.  The additional evidence received since the June 2005 rating 
decision, is cumulative or redundant and does not relate to an 
unestablished fact that is necessary to substantiate the claim 
for service connection for bilateral leg weakness or does it 
raise a reasonable possibility of substantiating the claim.

3.  The additional evidence received since the June 2005 rating 
decision relates to an unestablished fact (a current diagnosis of 
a stomach disorder) that is necessary to substantiate the claim 
for a stomach disorder, and raises a reasonable possibility of 
substantiating that claim.

4.  The most probative evidence of record is against the 
Veteran's gastroesophageal reflux disease (GERD) being related to 
service.

5.  The additional evidence received since the June 2005 rating 
decision relates to an unestablished fact (a current diagnosis of 
a left shoulder disorder) that is necessary to substantiate the 
claim for service connection for residuals of a left shoulder 
injury, and raises a reasonable possibility of substantiating 
that claim.

6.  The most probative evidence of record is against the 
Veteran's left acromioclavicular (AC) joint arthropathy being 
related to service, to include a claimed in-service left shoulder 
injury. 

7.  The additional evidence received since the June 2005 rating 
decision relates to an unestablished fact (exposure to 
herbicides) that is necessary to substantiate the claim for 
diabetes mellitus, and raises a reasonable possibility of 
substantiating that claim.

8.  Based on the totality of the evidence of record and with 
resolution of reasonable doubt in his favor, the Veteran is found 
to have been present on the landmass of Vietnam on at least one 
occasion during 1972, and is thus presumed to have been exposed 
to herbicides.

9.  The Veteran has been diagnosed with diabetes mellitus, Type 
II.

10.  The additional evidence received since the June 2005 rating 
decision relates to an unestablished fact (secondary to diabetes 
mellitus) that is necessary to substantiate the claim for 
peripheral neuropathy, and raises a reasonable possibility of 
substantiating that claim.

11.  The Veteran's peripheral neuropathy is proximately due to 
his diabetes mellitus. 



CONCLUSIONS OF LAW

1.  In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
previously-denied claims for entitlement to service connection 
for a stomach disorder, for residuals of left shoulder injury, 
and for bilateral leg weakness and denied entitlement to service 
connection for diabetes mellitus, for peripheral neuropathy, for 
residuals of a right shoulder injury, and for a cervical spine 
disorder, is final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.202, 20.1103 (2010).

2.  As evidence received since the June 2005 rating decision is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral leg weakness, are not 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  As evidence received since the June 2005 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a stomach disorder are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for a stomach disorder 
(diagnosed as GERD) are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).
 
5.  As evidence received since the June 2005 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection residuals of a left shoulder injury are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for service connection for claimed residuals of 
a left shoulder injury are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

7.  As evidence received since the June 2005 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection diabetes mellitus are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  The criteria for service connection for diabetes mellitus are 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

9.  As evidence received since the June 2005 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection peripheral neuropathy are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

10.  The criteria for service connection for peripheral 
neuropathy are met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Specific to 
requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis for 
the previous denial, as well as the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection found to be unsubstantiated in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Initially, given the Board's favorable disposition of the 
petition to reopen the Veteran's previously-denied claims for 
service connection for bilateral leg weakness, for a stomach 
disorder and for residuals of a left shoulder injury and the 
grant of service connection for diabetes mellitus and peripheral 
neuropathy, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal with regard to 
these issues have been accomplished.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, in May 2008 pre-rating letter, the RO advised the Veteran 
of the basis for the previous denial of his service-connection 
claim for bilateral leg weakness and informed him of what 
evidence was required to reopen and substantiate his claims for 
service connection, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence consistent with the 
holdings in Pelegrini, Dingess and Kent. 

In addition to its duty to notify, VA also has a duty to assist 
the Veteran in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since service, 
and providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with an examination in May 2009 in conjunction with his claims 
for service connection for residuals of a left shoulder injury, a 
stomach disorder, and for peripheral neuropathy.  In a July 2005 
addendum to the May 2009 examination report, the examiner 
discussed whether the Veteran's disorders were etiologically 
related to his service.  The Board finds that this examination 
report and addendum, along with the other evidence of record, is 
adequate for adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board recognizes that the Veteran was not afforded a VA 
examination in conjunction with his claim for bilateral leg 
weakness.  Since the Board is not reopening the previously-denied 
claim, VA's duty to assist has not activated and there is no 
basis upon which to direct a medical examination.  38 U.S.C.A 
§ 5103A(d), (g); see Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (holding that adequacy of VA medical examination is mooted 
upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims decided herein.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duties to notify and assist.  See 38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. §§ 3.159(b).

II. Petitions to Reopen

The Veteran seeks to reopen previously-denied claims for service 
connection for a stomach disorder, for residuals of a left 
shoulder injury, and for bilateral leg weakness. 

The RO in a June 2005 rating decision denied the Veteran's claims 
for service connection for diabetes mellitus and for peripheral 
neuropathy, and it declined to reopen the previously-denied 
claims for service connection for a stomach disorder, for 
residuals of left shoulder injury, and for bilateral leg 
weakness.  The Veteran initiated an appeal, but he did not 
perfect an appeal following issuance of an August 2006 SOC.  
Therefore, this rating decision became final as to the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.

In April 2008, the Veteran filed his petitions to reopen his 
claims for service connection for diabetes mellitus, for 
peripheral neuropathy, for a stomach disorder, for residuals of 
left shoulder injury, and for bilateral leg weakness.  

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Bilateral Leg Weakness 

The Board notes that the Veteran's claim for service connection 
for bilateral leg weakness was originally denied in July 1996, 
because the evidence of record failed to show he had a current 
diagnosed disorder.  At the time of that decision, the record 
contained the Veteran's service treatment records, a private 
December 1977 evaluation, December 1978 and February 1996 VA 
examination reports, and VA treatment records.  

The Veteran's service treatment records are replete with 
complaints of bilateral leg weakness and numbness.  These 
symptoms were associated with a diagnosis of hyperventilation 
episodes and there was no evidence of a muscle disease or 
neurologic disorder shown in service.  See the report of a March 
1974 neurology consultation.  Shortly after the Veteran's 
separation from service, he was afforded a VA general examination 
in December 1978.  In the examination report, the examiner noted 
that the Veteran's complaints of bilateral leg weakness; however, 
there was no evidence of any bilateral lower extremity 
abnormalities found on physical examination.

None of the post-service medical evidence showed objective 
findings of a current diagnosed disorder associated with the 
Veteran's subjective complaints of bilateral weakness.  The 
examiners in the private evaluations and both of the VA 
examinations concluded that there were no findings of any 
diagnosed disorder of the Veteran's lower extremities at the time 
of examination in 1977, 1978 and 1996. 

The RO most recently declined to reopen the Veteran's claim in 
the June 2005 rating decision, because no new and material 
evidence had been received, showing a current diagnosed disorder 
that was etiologically related to the Veteran's period of 
service.   

In order for the Board to reopen the Veteran's claim for service 
connection for bilateral leg weakness, the evidence must at least 
show a currently diagnosed lower extremity disorder for alleged 
bilateral leg weakness that is separate and distinct from the 
Veteran's service-connected radiculopathy and diabetic peripheral 
neuropathy.  

Since the June 2005 rating decision, additional VA treatment 
records, the May 2009 VA examination report and addendum, and 
various statements from the Veteran have been associated with the 
record.  Although this evidence is new, it is not material as 
none of the additional evidence shows the Veteran has a currently 
diagnosed disorder associated with bilateral leg weakness 
separate and distinct from the Veteran's service-connected 
radiculopathy and diabetic peripheral neuropathy.  

None of the additional treatment records reflects treatment for, 
or a diagnosis of, hyperventilation episodes similar to the 
episodes that the Veteran experienced during service.  Moreover, 
these treatment records show that the Veteran has only been 
treated for, and diagnosed with, radiculopathy and diabetic 
neuropathy in his lower extremities.  See VA treatment records 
and May 2009 VA examination report.  As noted above, these 
disorders are separate and distinct from the Veteran's claim for 
service connection for bilateral leg weakness.  None of the 
medical findings contained in these records pertain to a separate 
diagnosed disorder characterized by "bilateral leg weakness" 
that is not associated with the Veteran's already service-
connected neurological disabilities. 

The Board also notes that none of the Veteran's additional 
statements constitutes "new" evidence.  In these statements, 
the Veteran does little more than elaborate on, or repeat, his 
previous statements in support his claim that his bilateral leg 
weakness is related to service.  The additional statements are 
cumulative or duplicative of previous arguments and are 
insufficient to establish a reasonable possibility of 
substantiating the claim.

After a careful review of the claim file, the Board finds that, 
since the last final decision in June 2005, no new and material 
evidence has been received to reopen the Veteran's claim.  The 
newly-received evidence in this case does not pertain to the 
unestablished fact (currently diagnosed disorder that is 
etiologically related to service) necessary to establish this 
claim.  The only new medical evidence are the additional VA 
treatment records, which demonstrate that the Veteran has been 
diagnosed with radiculopathy and diabetic neuropathy in his lower 
extremities, for which service connected has been granted.  The 
additional evidence in the VA treatment records do no pertain to 
a separate and distinct disorder due to claimed bilateral leg 
weakness.  

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the Veteran's previously-
denied claim for service connection for bilateral leg weakness 
may not be reopened.  See 38 C.F.R. § 3.156. 

Left Shoulder Injury and a Stomach Disorder

In the June 2005 rating decision, the RO also declined to reopen 
the previously-denied claims for a stomach disorder and for 
residuals of left shoulder injury because no new and material 
evidence had been received that showed current diagnosed 
disorders of the stomach or of the left shoulder. 

The additional evidence received since the June 2005 rating 
decision includes a May 2009 VA examination report, which 
reflects current diagnoses for GERD and arthropathy in the left 
AC.  The Board finds that this additional evidence is neither 
cumulative nor duplicative of evidence previously of record nor 
was it previously considered by agency adjudicators, and as such 
it is "new."  As such these additional records relate to 
unestablished facts and that are necessary to substantiate the 
claims for service connection for a stomach disorder and for 
residuals of a left shoulder injury, and that they raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board concludes that the criteria for reopening the claims 
for service connection for a stomach disorder and for residuals 
of a left shoulder injury are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Diabetes Mellitus and Peripheral Neuropathy 

The RO denied the claims for diabetes mellitus and peripheral 
neuropathy in June 2005, in part, because the record failed to 
show that the Veteran was exposed to herbicides during service in 
order to be entitled to presumptive service connection.  
Additionally, there was no evidence linking diabetes mellitus or 
peripheral neuropathy to his period of service or to a service-
connected disability.  

Additional evidence added since the June 2005 rating decision 
includes copies of the Veteran's service personnel records, a 
Meritorious Unit Commendation for participation in Linebacker I 
and II in support of combat operations against the enemy in North 
Vietnam and the Republic of Vietnam during 1972, the Veteran's 
statement that he was sent to land to pick up spotters who were 
used to plot grids for combat firing, and a July 2009 addendum 
opining that the Veteran peripheral neuropathy is a separate 
condition from his radiculopathy and is the result of his 
diabetes mellitus.  The Board finds that this additional evidence 
is neither cumulative nor duplicative of evidence previously of 
record nor was it previously considered by agency adjudicators, 
and as such it is "new."  When this information is considered, 
along with the Veteran's MOS (military occupational specialty) 
and the award of a Vietnam Service Medal and a Combat Action 
Ribbon (CAR), it is likely that the Veteran was present on the 
landmass of Vietnam on at least one occasion during 1972, and is 
thus he is presumed to have been exposed to herbicides.  As this 
information relates to facts that may provide a reasonable 
possibility of substantiating the Veteran's claims for service 
connection for diabetes and for diabetic peripheral neuropathy, 
it bears directly and substantially upon the specific matters 
under consideration and must be considered in order to decide the 
merits of the claims.  Accordingly, the Board concludes that the 
criteria for reopening the claims for service connection for 
diabetes mellitus and peripheral neuropathy are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309.  

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In some circumstances, a disease, such as diabetes mellitus, type 
II, associated with exposure to certain herbicide agents (e.g., 
Agent Orange) will be presumed to have been incurred in service 
even though there is no evidence of that disease during the 
period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).   

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


Exposure to Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic 
of Vietnam" means actual service in-country in Vietnam from 
January 9, 1962, through May 7, 1975, and includes service in the 
waters offshore, or service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of a 
Vietnam era veteran whose only contact with Vietnam was flying 
high-altitude missions in Vietnamese airspace).  See also 
VAOPGCPREC 27-97 (holding that mere service on a deep-water naval 
vessel in waters off-shore of the Republic of Vietnam is not 
qualifying service in the Republic of Vietnam).

The Vietnam Service Medal (VSM) was awarded to all members of the 
armed forces who served in Vietnam and contiguous waters and 
airspace between July 3, 1965 and March 28, 1973.  To qualify for 
award of the VSM an individual had to meet one of the following 
qualifications: (1) be attached to or regularly serve for 1 or 
more days with an organization participating in or directly 
supporting military operations; (2) be attached to or regularly 
serve for 1 or more days aboard a Naval vessel directly 
supporting military operations; (3) actually participate as a 
crewmember in one or more aerial flights into airspace above 
Vietnam and contiguous waters directly supporting military 
operations; and (4) serve on temporary duty for 30 consecutive 
days or 60 nonconsecutive days in Vietnam or contiguous areas, 
except that time limit may be waived for personnel participating 
in actual combat operations.  Manual of Military Decorations and 
Awards, Sept. 12, 1996.

As noted, under the applicable law discussed above, "service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 38 
U.S.C.A. § 1116(a)(1)(A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
interpretation of the quoted language has been the subject of 
extensive litigation, in Haas v. Nicholson, 20Vet. App. 257 
(2006), and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reh'g 
denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002 
(2009).  In its May 2008 decision, the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) found that VA 
reasonably had interpreted the statute and regulation as 
requiring the physical presence of a veteran within the land 
borders of Vietnam (including inland waterways) during service, 
and noted (quoting from Presidential Executive Order No. 11231 
(July 8, 1965)), that the receipt of the VSM alone does not 
establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  
The U. S. Supreme Court declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake is now final.

The Veteran served on active duty in the Navy from November 1971 
to November 1974 and from December 1974 to April 1978.  His 
personnel records reveal that he served aboard the USS Floyd B. 
Parks during 1972.  His DD Form N214 reflects that his primary 
MOS was as a 9700 (infantry, gun crews, and seamanship 
specialist).  See 
http://www.bupers.navy.mil/ReferenceLibrary/NECOS/..../9700-
9799.htm.  He was awarded the National Defense Service Medal 
(NDSM), the Vietnam Campaign Medal (VCM), the VSM, and a Combat 
Action Ribbon (CAR). A September 2008 National Personnel Records 
Center (NPRC) response (PIES request) confirms that the USS Floyd 
B. Parks conduct periods of naval gunfire support operations in 
the coastal waters of the Republic of Vietnam and participated in 
operation Linebacker against the coastal defenses in the coastal 
waters of North Vietnam from July 19, 1972 to August 19, 1972, 
from September 2, 1972 to September30, 1972, from October 15, 
1972 to November 15, 1972, and from December 1, 1927 to December 
27, 1972.  As noted above, the Veteran was awarded a Meritorious 
Unit Commendation for participation in Linebacker I and II in 
support of combat operations against the enemy in North Vietnam 
and the Republic of Vietnam during 1972.  During this time 
period, the Veteran asserts that his duties included being sent 
to land to pick up spotters who were used to plot grids for 
combat firing.  The Board acknowledges that VA was unable to 
confirm the Veteran's in-country service or visitation. 

It appears clear that the Veteran's accounts of going ashore in 
Vietnam from his ship, although not verified by Navy records, are 
consistent with his MOS and the mission of his ship during combat 
operations against the enemy during 1972, and that they are 
unlikely to have been documented.  In light of the facts that the 
Veteran was awarded a CAR, the receipt of a meritorious unit 
commendation for participation in combat operations, and his 
statements that his duties required him to transport spotters to 
and from his ship to shore, there is substantial, credible and 
persuasive evidence to support that on at least one or more 
occasions, the Veteran was in fact on land in Vietnam.  
Accordingly, resolving reasonable doubt in the Veteran's favor, 
and without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the evidence 
is in relative equipoise, and thus the Veteran is presumed to 
have been exposed to herbicides during the Vietnam era.

Diabetes Mellitus and Peripheral Neuropathy

The law further provides that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type II diabetes mellitus.  
Presumptive service connection for these disorders as a result of 
exposure to herbicides is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id; see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Veteran was diagnosed with diabetes mellitus in 2001, when 
laboratory testing revealed abnormal glucose findings and he was 
subsequently diagnosed with diabetic peripheral neuropathy.  In a 
July 2009 addendum to a May 2009 VA examination report, the VA 
examiner noted that a recent EMG showed mild nerve root 
irritation at bilateral L4 and right L5 nerve root, which 
indicate mild radiculopathy.  However, the VA examiner stated 
that the EMG findings were more indicative of diabetic peripheral 
neuropathy.  Thus, he opined that the Veteran's current condition 
is not likely related to his in-service complaints as the Veteran 
was not diagnosed with diabetic peripheral neuropathy until 2001 
and that is a separate condition from his radiculopathic pain.

Accordingly, resolving reasonable doubt in the Veteran's favor, 
the Board concludes that service connection for diabetes 
mellitus, type II, and for peripheral neuropathy, secondary to 
diabetes mellitus, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

A Stomach Disorder and Residuals of a Left Shoulder Injury

The Board next turns to whether the preponderance of the evidence 
of record shows that the current diagnoses of GERD and 
arthropathy of the left AC joint are otherwise related to the 
Veteran's service.  Here, the Board finds that the weight of the 
evidence is against all the claims. 

A review of the Veteran's service treatment records reveals 
treatment for is a single complaint of stomach problems in 
September 1974, when the Veteran presented with complaints of 
stomach cramps.  A June 1975 treatment record reflects that the 
Veteran sustained soft tissue trauma to the left clavical and 
shoulder.  Examination at that time showed the Veteran had full 
range of motion of the left shoulder with slight tenderness and 
swelling at the AC joint.  X-rays of the left shoulder revealed 
no abnormal findings.  The report of a December 1977 examination 
prior to separation from the Veteran's second period of service 
reflects normal clinical findings for stomach and upper 
extremities.  On the associated report of medical history, the 
Veteran denied any problems involving his stomach or shoulders. 

The first medical evidence of chronic stomach problems and left 
shoulder problems are not shown until decades after the Veteran's 
discharge from service.  While the post-service medical records 
reflect that the Veteran complained of stomach problems and left 
shoulder problems shortly after his discharge from service, there 
were no abnormal findings noted during a December 1978 VA 
examination.  At that time, physical examination revealed no 
evidence of any abnormalities in the upper extremities.  Left 
shoulder x-rays and a gastrointestinal (GI) series were negative.  

Subsequent VA treatment records show that the Veteran continued 
to complain of left shoulder pain, but there was no finding of 
any abnormalities until December 2000 when it was determined that 
the Veteran had left shoulder impingement.  The next medical 
evidence of any stomach problems is not shown until 2005, and it 
was thought that the Veteran's abdominal problems may be related 
to his anxiety symptoms.  See VA treatment record dated June 
2005.  A July 2005 abdominal computed tomography (CT) scan 
revealed no abnormal findings.  Subsequent 2005 VA treatment 
records show that the Veteran was diagnosed with GERD, and this 
is the first medical finding of a chronic stomach disorder. 

The Veteran was afforded a VA examination in May 2009 in 
conjunction with his claims for a stomach disorder and residuals 
of left shoulder injury.  In the examination report, the VA 
examiner recorded the Veteran's reported history for each alleged 
disorder.  Following examination, the diagnoses included mild 
left AC joint arthropathy and GERD with enteritis. 

In a July 2009 addendum to the May 2009 VA examination report, 
the VA examiner provided medical opinions regarding the 
etiologies of the diagnosed disorders identified in the May 2009 
VA examination report.  After review of the claims file and based 
on the clinical findings from examination, the examiner opined 
that the Veteran's current left AC joint arthropathy was not 
likely related to military service, to include an in-service 
injury to his left clavicle.  The examiner observed that there 
was no evidence of a chronic left shoulder disorder shown until 
22 years after his separation from service.  The examiner felt 
that any residual of his in-service left shoulder injury would be 
more severe than current degenerative changes shown in the left 
shoulder.  Lastly, the VA examiner opined that the Veteran's 
current stomach disorder is not likely related to his single in-
service complaint of stomach cramps.  The VA examiner noted that 
there was no finding of chronic or recurrent stomach problems 
shown during the Veteran's period of service. 

Here, the medical evidence shows that the Veteran did not have 
any chronic stomach or left shoulder disorders, until well beyond 
the first year after his separation from service.  The long 
evidentiary gap between the Veteran's active service and the 
earliest medical evidence of GERD and AC joint arthropathy weighs 
heavily against the Veteran's claims on a direct basis.  A 
lengthy period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

In addition, the record lacks any persuasive medical evidence 
establishing a possible relationship between the Veteran's 
current stomach and left shoulder disorders and active service.  
The most probative evidence of record, the May 2009 VA examiner 
opinion is against a link between the Veteran's current diagnosed 
stomach and left shoulder disorders and military service.  There 
is no other medical evidence that links either of these two 
current disorders to service nor has the Veteran claimed that 
there is.  See 38 C.F.R. § 3.303(d).  

The Board has considered the Veteran's assertions that his 
diagnosed stomach and left shoulder disorders are etiologically 
related to service; however, this is not credible and persuasive 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no 
probative weight in the absence of evidence that he or she has 
the expertise to render opinions about medical matters).  While 
the Veteran is competent to attest to incidents that occurred in 
service, and the symptoms that he has experienced since service, 
he is not competent to provide a medical opinion on etiology of 
his current diagnosed disorders.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's 
assertions of chronicity are not credible because, on VA 
examination in December 1978, there were no objective findings of 
any stomach or left shoulder disorder nor were there any 
complaints made or objective findings of any stomach or left 
shoulder disorder found during the June 1995 VA Agent Orange 
examination performed more than 16 years later.  It was not until 
more than five years later that a left shoulder disorder was 
diagnosed and another five years thereafter that a stomach 
disorder was diagnosed.  Here, the VA examiner has opined that 
the Veteran's current left shoulder and stomach disorders are not 
related to service after taking the Veteran's history, performing 
a physical examination and reviewing the claims file.  

In sum, the preponderance of evidence does not show the Veteran 
had a stomach disorder or a left shoulder disorder until many 
years after his separation from service.  Further, there most 
probative evidence of record is against linking the Veteran's 
current diagnosed disorders to service.  38 C.F.R. § 3.303. 

The evidence of record is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against the 
claims for entitlement to service connection for a stomach 
disorder (diagnosed as GERD), and a left shoulder disorder, 
therefore the claims must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

As new and material evidence has not been received to reopen the 
claim for service connection for bilateral leg weakness, the 
appeal is denied.

As new and material evidence sufficient to reopen a claim for 
service connection for a stomach disorder has been received, the 
Veteran's previously-denied claim is reopened.

Service connection for a stomach disorder is denied.

As new and material evidence sufficient to reopen a claim for 
service connection for residuals of a left shoulder injury has 
been received, the Veteran's previously-denied claim is reopened.

Service connection for residuals of a left shoulder injury is 
denied.

As new and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus, the claim is 
reopened.  

Service connection for diabetes mellitus due to presumed exposure 
to herbicides is granted.

As new and material evidence sufficient to reopen a claim for 
service connection for peripheral neuropathy has been received, 
the Veteran's previously-denied claim is reopened.

Service connection for peripheral neuropathy, secondary to 
service-connected diabetes mellitus, is granted.


REMAND

The Veteran seeks entitlement to service connection for right 
shoulder and cervical spine disorders.  Based on a review of the 
record, the Board finds that additional development is warranted.  

The Veteran has not yet been afforded a VA examination in 
conjunction with his claims for service connection for right 
shoulder and cervical spine disorders.  He has current diagnoses 
of right shoulder impingement and chronic cervical spine pain.  
The Veteran reports that he injured his right shoulder and neck 
in service, when he fell down a ladder while on board a naval 
vessel.  He also reports having symptoms of right shoulder pain 
and neck pain since service.  The Board is aware that lay 
statements may be sufficient to establish a medical diagnosis or 
nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  Moreover, a review of the Veteran's service records shows 
that while the Veteran was stationed on a naval vessel in 
September 1972, he fell down a ladder and he required three days 
bed rest for his injuries.  The nature and severity of his 
injuries were not given. 

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  Since the medical evidence 
of record is insufficient, VA should supplement the record by 
seeking an advisory opinion, or ordering a medical examination to 
support its conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991). Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in conjunction with his right 
shoulder and cervical spine claims in order to determine nature 
and etiology of the alleged disorders.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).

Prior to any examination sought, VA should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and an attempt should be made to obtain such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ascertain if the Veteran has received 
any VA, non-VA, or other medical treatment, 
records of which are not associated with the 
claims file.  The records requested must 
include, but are not limited to, VA 
treatment after August 19, 2009.  The 
Veteran must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file.  VA must then seek to obtain the 
identified relevant medical records.  All 
records and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  After completion of 1 above, schedule 
the Veteran for a VA orthopedic examination 
to determine the nature and etiology of any 
right shoulder and cervical spine disorders 
found.  The entire claims file, to include 
a complete copy of the REMAND must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays and neurological 
studies, if needed) should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.   

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify any 
right shoulder and cervical spine 
disorder(s) found.  With respect to each 
diagnosed disorder, the VA examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder (1) 
was incurred in or aggravated by the 
Veteran's periods of active duty, to 
include due to an in-service injury(ies) or 
(2) had its onset within one year of the 
Veteran's discharge from service on April 
28, 1978, if arthritis is diagnosed.  The 
examiner should also opine as to whether 
any such disorder likely was caused, or is 
aggravated, by the Veteran's service-
connected residuals of a low back strain 
injury with lower extremity radiculopathy 
and not due to the natural progression of 
the disease.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
Veteran's medical, occupational, and 
recreational history prior to, during, and 
since military service.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.  After completion of 1 and 2 above, 
review the claims file and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.

4.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claims 
remaining on appeal.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental SOC and be afforded an 
opportunity to respond before the case is 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


